Citation Nr: 1101197	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  08-30 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

1.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for left ear 
hearing loss.

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1969 to September 
1971.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1.  In an unappealed October 1992 rating decision, the RO denied 
service connection for left ear hearing loss. 

2.  The evidence added to the claims file since that October 1992 
decision raises a reasonable possibility of substantiating the 
claim.

3.  The competent evidence does not show that the Veteran's left 
ear hearing loss is causally related to his military service.


CONCLUSIONS OF LAW

1.  The October 1992 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.201, 20.1103 (2010).

2.  New and material evidence has been received and the claim of 
entitlement to service connection for left ear hearing loss is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2010).

3.  Left ear hearing loss was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim.  Accordingly, notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

To satisfy this requirement, the Secretary is required to look at 
the bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence would 
be necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denial.  

Here, the Veteran was sent a letter in June 2007 that fully 
addressed all notice elements and was issued prior to the initial 
RO decision in this matter.  The letter provided information as 
to what evidence was required to substantiate the claim, 
including the basis for the last prior denial, and apprised the 
Veteran of the division of responsibilities between VA and a 
claimant in developing an appeal.  Moreover, the letter informed 
the Veteran of what type of information and evidence was needed 
to establish a disability rating and effective date.  
Accordingly, no further development is required with respect to 
the duty to notify.

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The claims file contains the service treatment 
records, as well as post-service reports of VA and private 
treatment and examination.  The Board has carefully reviewed such 
statements and concludes that no available outstanding evidence 
has been identified.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).



New and Material Evidence - Left ear Hearing Loss

The Veteran's claim of service connection for left ear hearing 
loss was originally denied in a September 1992 rating decision on 
the basis that hearing loss was not shown in service and was not 
shown to a compensable degree within one year following service.  
One month later, after the Veteran's service treatment records 
had been reviewed, a second rating decision was issued, again 
denying the Veteran's claim.  The Veteran did not appeal that 
October 1992 decision and it became final.  See 38 C.F.R. 
§ 20.1103.

At the time of the October 1992 rating decision, the evidence of 
record included service treatment records; May 1992VA medical 
examination May 1992; June 1990 Newport News Shipyard Clinic 
medical examination; and, an October 1985 examination by Ears, 
Nose and Throat Ltd. of Norfolk, Virginia.  This rating decision 
found no evidence that a left ear hearing loss was incurred or 
aggravated in service or within one year following service.  
Therefore, the new evidence must relate to either of those 
unestablished facts.

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be 
reopened when new and material evidence is presented or secured 
with respect to that claim.  In this case, the most recent final 
denial was the October 1992 RO decision.  All evidence submitted 
by or on behalf of a claimant since that decision must be 
reviewed to determine whether the claim should be reopened.  See 
Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of 
the "new and material" analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-3 
(1992).

Evidence received since the October 1992 rating decision includes 
VA audiology treatment records from May 2006 to March 2009; a VA 
audiology examination from July 2010; the Veteran's January 2007 
and February 2008 lay statements; and the Veteran's lay 
statements contained in his January 2008 notice of disagreement.  
"New" evidence means existing evidence not previously submitted 
to agency decision makers.  See 38 C.F.R. § 3.156.  These records 
are new in that they were not considered at the time of the 
October 1992 rating decision.

The second consideration is whether this new evidence is 
material.  "Material" evidence is newly submitted evidence that 
relates to an unestablished fact necessary to substantiate the 
claim and presents the reasonable possibility of substantiating 
the claim.  See 38 C.F.R. § 3.156.  These new records note the 
extent of the Veteran's current left ear hearing loss and discuss 
the Veteran's contention that his left ear hearing loss is 
related to his in-service exposure to small arms fire as a small 
arms repairman.  At the time of the previous denial, the Veteran 
had not alleged a specific injury to which his current left ear 
hearing loss could be related.  Thus, the new evidence relates to 
an unestablished fact that may provide a reasonable possibility 
of substantiating the claim.  Accordingly, the Board concludes 
that the criteria for reopening the Veteran's claim of 
entitlement to service connection for left ear hearing loss have 
been met and the claim is reopened.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

Service Connection

Direct service connection requires competent and credible 
evidence of a current disability.  Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009).  In this case, VA treatment records show a 
diagnosis of hearing loss.  Likewise, the July 2010 VA audiology 
examination found pure tone threshold results sufficient to 
qualify as an impaired hearing disability under 38 C.F.R. 
§ 3.385, with the left ear worse than the right.  Thus, the 
current disability requirement has been met.

The Veteran has reported military noise exposure due to gunfire.  
He is competent to provide testimony regarding the circumstances, 
conditions, or hardships of his service including any noise 
exposure.  Moreover, his military occupational specialty (MOS) 
was small arms repairman, which would support his claim of 
exposure to gunfire noise, thereby adding to his credibility.  
Thus, the Board concedes in-service noise exposure as consistent 
with the circumstances of his service.  38 U.S.C.A. § 1154(a).  
The sole question remaining for consideration, then, is whether 
the current left ear hearing loss disability is causally due to 
such in-service noise exposure.  From the evidence of record, 
such causal relationship is not here demonstrated, as will be 
discussed further below.

The Veteran's service treatment records do not contain a 
diagnosis of, or treatment for, hearing loss, nor are 
manifestations of hearing loss otherwise shown in service.  The 
Veteran underwent a whispered voice test at the time of his 
separation in September 1971, which indicated 15/15 hearing.  An 
undated audiogram reflects clinically normal audiometric results.  
See Hensley v. Brown, 5 Vet. App. 155 (1993)(noting that the 
threshold for normal hearing is from 0 to 20 decibels).  The 
first showing of left ear hearing loss was an October 1985 
private audiological examination, 14 years after service.  See 
38 C.F.R. § 3.385.  The record does not contain any earlier 
records of treatment for hearing loss.  In this regard, evidence 
of a prolonged period without medical complaint, and the amount 
of time that elapsed since military service, can be considered as 
evidence against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

It is acknowledged that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  To the 
extent that the Veteran is claiming continuous hearing loss 
symptoms since active service, as he stated at the time of his 
May 2006 audiology consult, he is not found to be credible.  
Indeed, whispered voice findings on separation examination were 
normal, with no complaints recorded.  Furthermore, the Veteran's 
original October 1991 claim stated that his hearing loss began in 
1972, after he left service.  No month was provided.  During his 
May 1992 audiological examinations, the Veteran noted the onset 
of his symptoms to be "early 1970's."  At the time of his July 
2010 VA examination, the Veteran reported the onset of his left 
ear hearing loss to be 1970.  Given the inconsistencies among his 
lays statements, the Veteran's statements as to the onset of his 
hearing loss or not deemed reliable and thus do not support the 
claim.   

For the foregoing reasons, then, continuity of symptomatology has 
not been established, either by the clinical record, or by the 
Veteran's own statements. Moreover, the weight of the competent 
medical evidence is against a finding that the current hearing 
loss is related to active service.  Indeed, in a May 2006 VA 
audiology consult, the examiner concluded that the Veteran's 
hearing loss was not likely due to in-service noise exposure, 
because any blast strong enough to have caused such a profound 
left ear hearing loss would also likely have damaged the right 
ear as well.  This opinion, supported by a clear rationale, is 
strong evidence against the claim.

The Veteran underwent a VA audiology examination in July 2010.  
That examiner concluded that it was less likely than not that the 
current left ear hearing loss was the result of military noise 
exposure, citing the absence of in-service complaints or 
findings.  As the examiner reviewed the Veteran's records and 
performed audiometric testing in connection with his opinion, and 
supported his conclusion with a rationale, it is found to be 
highly probative.   

Furthermore, the record does not contain a positive medical nexus 
opinion relating the Veteran's current left ear hearing loss to 
his in-service noise exposure such as to refute the findings 
offered by the VA examiners in May 2006 and July 2010.  

The Veteran himself believes that his left ear hearing loss was 
caused by his active service.  In this regard, the Board 
acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007), in which it was held a lay person may speak as to etiology 
in some limited circumstances in which nexus is obvious merely 
through lay observation, such as a fall leading to a broken leg.  
Here, however, given the passage of time and the lack of a 
specific incident of acute noise exposure, the question of 
causation extends beyond an immediately observable cause-and-
effect relationship and, as such, the Veteran is not competent to 
address etiology in the present case.

Finally, as there is no indication that the Veteran's left ear 
hearing loss manifested to a degree of ten percent or more within 
one year after discharge.  Given the clinically normal hearing 
recorded for the Veteran's right ear in October 1985, the level 
of left ear hearing impairment would be insufficient to warrant 
presumptive service connection even if those examination results 
were recorded within one year following the Veteran's separation.  
See 38 C.F.R. § 4.85.  Therefore, service connection on a 
presumptive basis is not warranted.  See 38 C.F.R. § 3.307(a)(3).  

In short, for reasons expressed above, the claim if service 
connection for hearing loss, left ear, must be denied.  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

New and material evidence having been received, the application 
to reopen the previous determination regarding service connection 
for hearing loss, left ear, is granted.

Entitlement to service connection for hearing loss, left ear, is 
denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


